Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/958287 response filed 10/27/2022.     
Claims 1-14 & 31 have been examined and fully considered.
Withdrawn claims 15-18, 23, & 25 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1, 3-9, 11-12 are rejected under 35 U.S.C. 103(a) as being obvious over LI in US 20120287427 in view of LEBLANC in “Immobilization of gold nanoparticles for colourimetric detection of biofilms on surfaces” (as cited on IDS dated 06/26/2020).

	With respect to Claim 1 LI et al. teach of a surface-enhanced Raman spectroscopy substrate device, including a base substrate, a single or multiple layered nanostructure that contains metals, and a plasma coating. The nanostructure metal is selected from the group including silver, gold, platinum, copper, titanium, chromium, and combinations thereof. The plasma coating has a thickness of 1-200 nm and may locate on the nanostructure layer or on the base substrate. The plasma coating can precisely control the surface characteristics, including surface energy, hydrophilicity, and contact angle, of the SERS device and may then help to regulate the SERS substrate with well defined and uniform water/oil contact angle with small standard deviation. The water contact angle of the SERS substrate may range from 20 to 140 degrees(abstract).
	LI et al. more specifically teach that the substrate layer having a single layer of metal nanoparticles on top of the substrate and the single layer comprising nanoparticles of different sizes (paragraph 0034, Figure 1 B and 1 C , and 7 also show the use of nanoparticles of different sizes in one layer), and specifically of tailoring sizes of particles to optimize performance(paragraph 0032, Claim 19) and wherein the nanoparticles are gold or silver(Claim 19). LI et al. more specifically teach of a SERS substrate(base substrate = 12) with a metallic coating layer(16) deposited upon a layer of nanostructures(14), with additional plasma coating(20) deposited upon the metallic coating layer(Figure 1 B, paragraph 0008, 0023, 0024, 0026) . LI et al. further teach that the plasma coating (20), can be a superhydrophobic coating (paragraph 0031). Though it is apparent, LI et al. do not specifically call out the electrostatic or charged bonding of layers. LEBLANC et al. is used to remedy this.
	LEBLANC et al.  teach of materials/immobilization strategies for surface enhanced Raman spectroscopy (Page xii—Table 3 & Page 27, Table 3, Page 6, paragraph 2, Page 26, 27). LEBLANC et al. further teach of using gold nanoparticles since they possess unique properties for SERS(Page 33, last paragraph). LEBLANC et al. further teach of making multilayered structures wherein the substrate is charged, and there are charged nanoparticles oppositely charged attaching to the substrate(See Figure 1 on Page 7 & associated description). Figures a and b, and in Figure 1 particularly show a structure with layers of opposite charges being attracted/electrostatically bound together. 
	LEBLANC et al. teaches of using particles of different size/shape (See Figure 3 c), and also do in fact teach of particles of different sizes in the claimed range (See Table 2, Table 3, Table 4). It would have been obvious to one of ordinary skill in the art to make the layered structures as taught in Figure 1, with the nanoparticles of different sizes as taught in Figure 3 c) to induce the desired electrostatic charges as taught by Leblanc to allow for imparting of charges and allowing for self assembly(Page 39, first paragraph).
	With respect to Claim 3, LI et al. teach that the plasma coating (20), can be a superhydrophobic coating with contact angle of 170 degrees(paragraph 0031).
	With respect to Claim 4, LI et al. teach of the substrate having a single layer of metal nanoparticles on top of the substrate and the single layer comprising nanoparticles of different sizes (paragraph 0034), and specifically of tailoring sizes of particles to optimize performance(paragraph 0032, Claim 19). LEBLANC et al. teach of the nanoparticles having a diameter of 1.1 nm(Page 65, first paragraph and some particles having a size over 250 nm, table 3).
	With respect to Claim 5, LEBLANC et al. teach of measuring/considering surface roughness(Figure 11, page 50 and associated description).
	With respect to Claim 6, LEBLANC et al. teach of the surface functional groups being positively charged, and the gold particles being negatively charges(See Figure 1 c).
	With respect to Claim 7, LEBLANC et al. teach of surface modification with ammonium compounds and alkoxysilanes(Page 8 , last paragraph, &  Page 7, last paragraph).
	With respect to Claims 8 & 9, LEBLANC et al. teach of the surface functional groups being positively charged, and the gold particles being negatively charges(See Figure 1 c). LEBLANC et al. also teach of surface modification with ammonium compounds and alkoxysilanes(Page 8 , last paragraph, &  Page 7, last paragraph).
	With respect to Claim 11-12, LEBLANC et al. teach of using nanocube(Page 3 & 36, synthesis of nanocubes) particles and nanotetrahedra particles(Page 7, first paragraph), and also of an octahedron or more (Figure 3, c).

2. Claims 13-14, 2, 10 & 31 are rejected under 35 U.S.C. 103(a) as being obvious over LI in US 20120287427 in view of LEBLANC in “Immobilization of gold nanoparticles for colourimetric detection of biofilms on surfaces” (as cited on IDS dated 06/26/2020) in further view of ZHANG in US 20070155021.

	With respect to Claims 13-14, 2, 10, & 31 LI and LEBLANC et al. teach of the instant invention as showed in the above 103 rejection. LEBLANC et al. also teach of the bilayer thicknesses being between 3 nm and 10 nm(Page 13, second to last paragraph), and of particles density in the claimed range(Table 1). LI et al. further teach that there can be multiple plasma coating layers (so a second hydrophobic layer)(Claim 35).  LI and LEBLANC et al. do not teach of the use of silver nanoparticles, nor of them being coated on eachother, and also do not teach of analyzing urine with the silver and gold in addition to boronic acid with a thiol group.
	ZHANG et al. however is used to remedy this. ZHANG et al. teach of a SERS active particle having a metal-containing particle and a cationic coating on the metal-containing particle, wherein the SERS active particle carries a positive charge is disclosed. Also, a SERS active particle having a metal-containing particle and a non-metallic molecule, wherein the metal-containing particle is derivatized with the non-metallic molecule is disclosed. In addition, several methods of modifying the nanoparticles surfaces of a SERS active particle and of improving the interaction between the SERS active particle and an analyte are disclosed(abstract). ZHANG et al. further teach of the particles being silver and gold(paragraphs 0005-0006, 0010), of testing urine with the particles(paragraph 0029), and of using it in addition to boronic acid with a thiol group(paragraph 0093). It would have been obvious to one of ordinary skill in the art to use the enhanced sensing structures of LI and LEBLANC with method/techniques for testing urine of ZHANG due to known advantages of using SERS as biomolecules detectors (ZHANG, paragraph 0005-0006). Also, it would be obvious to one of ordinary skill in the art to include these in a kit for ease of use.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, LI et al. is now used and was not priorly used as the primary reference and the main one to need to be overcome/argued.
The prior 112 rejection is overcome due to the instant amendments.
The examiner will note- there are still pending withdrawn claims which differ significantly in scope from the claims which have been examined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797